Citation Nr: 0618270	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  03-14 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the appellant may be recognized as the helpless child 
of a deceased veteran.  


REPRESENTATION

Appellant represented by:	J. J. Bunten, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran (upon whose service the appellant's claim is 
based) had active military duty from May 1942 to November 
1945.  He died in January 1981.  The appellant is a son born 
to the veteran.  The appellant was born in March 1963, and 
attained the age of 18 years on [redacted] March 1981.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2002 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, which found that the 
appellant could not be recognized as a "helpless child" for 
VA benefit purposes.  In December 2004, the Board reopened 
the appellant's claim, which had been denied on three prior 
occasions without perfected appeal, and remanded for 
additional evidentiary development.  On remand, the RO was 
able to obtain some records of the veteran's high school 
performance.  However, multiple attempts to obtain any 
service personnel records for the appellant were 
unsuccessful.  The case is now ready for appellate review.  
Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  A clear preponderance of the evidence on file is against 
a finding that the appellant was disabled or became 
permanently incapable of self-support prior to reaching the 
age of 18 years.


CONCLUSION OF LAW

The criteria for a finding that the appellant is a helpless 
child of the deceased veteran for VA benefit purposes have 
not been met.  38 U.S.C.A. §§ 101, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.57, 3.315, 3.356 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the appellant's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and requires VA to 
assist claimants in obtaining such evidence.

VCAA notice was not provided to the appellant prior to the 
initial adverse rating issued by the RO in April 2002.  
However, it is noteworthy that three prior claims for 
helpless child status had been previously considered and 
denied by the RO in previous years and explanations of the 
governing law and regulations had been provided on those 
occasions.  VCAA notice was provided to the appellant's 
mother, with whom the appellant lives, and who has been 
assisting the appellant with his claim, in January 2004.  
This notification informed the appellant of the evidence 
necessary to substantiate his claim, the evidence he was 
responsible to submit, the evidence VA would collect on his 
behalf, and advised he submit any relevant evidence in his 
possession.  Subsequent to the Board's remand of the appeal, 
the appellant was again provided, through his mother, formal 
VCAA notice.  The appellant, his mother, and their private 
counsel representative have been provided all of the 
applicable laws and regulations governing the adjudication of 
VA helpless child claims in multiple statements of the case 
issued in April 2003, July 2005, and February 2006.  
Moreover, the Board, in its December 2004 decision also 
provided a detailed recitation of the governing laws and 
regulations involved in a VA helpless child application, 
which clearly includes a description of the evidence 
necessary to substantiate such claim.

During the lengthy pendency of this appeal, VA has received 
or collected records of the appellant's schooling, his 
service medical records, records of his private psychiatric 
hospitalization and treatment, statements of private 
psychiatrists, lay statements, testimony of the veteran and 
his mother at a hearing before the undersigned in September 
2004, and the statement of a private treating physician.  
Multiple attempts to obtain any service personnel records 
were unsuccessful.  All known available evidence has been 
collected for review.  The evidence on file does not indicate 
or suggest that there remains any outstanding relevant 
evidence which has not been collected for review.  The Board 
finds that VCAA is satisfied in this appeal.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

To the extent that the appellant was not been provided VCAA 
notice with respect to downstream issues in accordance with 
Dingess/Hartmann v. Nicholson, 19 Vet. App. 473 (2006), in 
the absence of sufficient evidence demonstrating that the 
appellant met the criteria for a finding of helpless child 
status for VA benefits on or before his 18th birthday, any 
failure to provide such notice must be harmless error.

VA provides certain benefits for children of veterans who are 
shown to be permanently incapable of self-support by reason 
of mental or physical defect prior to attaining the age of 
18 years.  38 U.S.C.A. § 101; 38 C.F.R. §§ 3.315, 3.356.  The 
phrase permanent incapacity for self-support contemplates 
disabilities which are totally incapacitating to the extent 
that the person would be permanently incapable of self-
support through his own efforts by reason of physical or 
mental defects.  The focus of analysis must be on the 
individual's condition at the time of his 18th birthday.  It 
is that condition which determines whether he is entitled to 
the status of a helpless child.  If he is shown capable of 
self-support at the age of 18, VA need go no further.  
Dobson v. Brown, 4 Vet. App. 443 (1993).

To establish entitlement to the benefit sought, various 
factors under 38 C.F.R. § 3.356 are for consideration.  A 
child shown by proper evidence to have been permanently 
incapable of self-support prior to the date of attaining the 
age of 18 years may be so held at a later date, even though 
there may have been a short intervening period or periods 
where his condition was such that he was employed, provided 
that the cause of incapacity is the same as that upon which 
the original determination was made, and there were no 
intervening diseases or injuries that could be considered as 
major factors.  Employment that was only casual, 
intermittent, tryout, unsuccessful, or terminated after a 
short period by reason of disability should not be considered 
as rebutting permanent capacity of self-support otherwise 
established.  Id.

Employment of a child prior or subsequent to the delimiting 
age may or may not be a normal situation, depending upon the 
educational progress of the child, the economic situation of 
the family, indulgent attitudes of parents, etc.  Where the 
extent and nature of disability raises some doubt as to 
whether they would render the average person incapable of 
self-support, it should be considered whether the daily 
activities of the child in the home and in the community are 
equivalent to the activities of employment of any nature 
within the physical and mental capability of the child, and 
which would provide sufficient income for reasonable support.  
Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered as a 
major factor in the determination to be made, unless it is 
shown that it was due to physical or mental defect, and not 
to mere disinclination to work or the indulgence of friends 
or relatives.  Moreover, the capacity of a child for self-
support is not determinable upon employment afforded solely 
upon sympathetic or charitable considerations and which 
involve no actual or substantial rendition of services.  Id.

Analysis:  Records from [redacted] School show that the 
appellant received below average and failing grades in the 
fourth grade, below average and average grades in the fifth 
grade, and average and above average grades in the sixth, 
seventh and eighth grades.  These records do not show any 
significant number of days absent or tardy during such 
schooling.  These records also do not document any bad, 
disruptive, or strange behavior of the appellant.  

Records of the [redacted] High School reveal that the appellant 
earned a 3.556 grade point average in ninth grade, and a 
3.167 grade point average in 10th grade.  Although these 
records contain spaces for documenting of physical or other 
abnormalities or other observations or comments, there are no 
documented behavioral abnormalities, misbehavior, or strange 
behavior.  The veteran apparently quit high school during the 
11th grade, and there is no evidence or argument that he was 
dismissed from schooling for bad behavior or otherwise.

With parental permission, the veteran is shown to have 
enlisted for service in the US Army in June 1980.  The 
physical examination for service enlistment noted that the 
veteran was psychiatrically normal.  In the accompanying 
report of medical history completed by the appellant himself, 
the appellant specifically indicated in the negative to 
questions of whether he had epilepsy or fits, depression or 
excessive worry, loss of memory or amnesia, or nervous 
trouble of any sort.  He also specifically indicated in the 
negative to the question of whether he had attempted suicide.  
He did indicate that he had been a sleepwalker.  In response 
to a question as to whether he had ever been a patient in any 
type of hospital, the appellant reported that at 16 he had 
surgery for stab wounds inflicted on him by an unknown 
assailant.  The examination report noted that the veteran had 
walked in his sleep when he was seven years old, but there 
had been none since.  The only positive findings from 
examination were some scoliosis and small acne on the back 
and the veteran was admitted to service.  Three days after 
his enlistment examination, the veteran was provided an 
orthopedic consultation.  X-ray studies revealed a minimal 
scoliosis of the dorsal spine but examination revealed no 
spasm, no tenderness, excellent range of painless motion and 
no pelvic tilt.  The impression was a minimal scoliosis felt 
to be of no clinical significance at this time.  The 
veteran's DD Form 214 indicates that he was separated after 
approximately one month military duty under a Trainee 
Discharge Program on the basis of being "marginal or 
non-productive."

Records associated with a Social Security Administration 
determination note that the appellant had some wages in 1983 
from a temporary labor employer and also indicate that he had 
a phone soliciting job that same year.  In 1984, the 
appellant reported earning $6,135 in income.  The veteran 
turned 21 in March of 1984.  

In March 1985, when the appellant was 21 years of age, he was 
admitted to a Missouri State hospital.  Records note that his 
mother found him wandering on a highway, barefoot with little 
clothing on.  It was reported that the appellant had a 
history of hyperactivity and not being able to sit still.  
Approximately two weeks earlier, he threw out his clothes and 
TV set and he had quit his job two months earlier.  Over the 
previous two weeks, his mother reported that he became 
increasingly agitated with circumstantial speech.  There were 
references to hearing voices and the veteran taking three to 
four baths per day, and talking and laughing inappropriately 
to himself.  It was also noted that he had completed 
10th grade, finished up his GED requirements, and had two 
years of junior college at [redacted].  It was noted that 
there had been no previous psychiatric admissions.  These 
records also indicate that the appellant's mother reported 
that "she has never heard him so disoriented before...."  
Other records note that the appellant's mother reported that 
he had had no prior problems and had been a good student, but 
that he quit after the 10th grade.  He attended junior 
college, but was not interested in anything specific.  He had 
been working off and on for several years in newspaper sales.  
He had been on his own for several years and was described as 
a hermit and loner.  The diagnostic impression from this 
admission was probable bipolar affective disorder mixed, but 
there was also a notation of rule out schizophrenia.  

In April 1988, the appellant, now aged 25, was admitted to 
the State of Missouri, Department of Mental Health, Malcolm 
Bliss Outpatient Clinic and Day Hospital.    The appellant 
was becoming much more agitated and felt he was the 
Antichrist and had been extremely depressed and upset.  There 
were hallucinations reported.  Under past psychiatric 
history, these records indicate that the appellant's 
"psychiatric history dates to 1983 at the age of 20 when he 
first experienced psychotic symptoms while tending (sic) 
[redacted] Community College and working part-time."  He 
began acting in a bizarre fashion, calling the police and 
stating that people were trying to break into his apartment 
and harm him.  He apparently felt he was under surveillance 
by aliens from outer space, and was asked to move for 
creating a disturbance at his residence.  It was reported 
that it was at this time that he was seen at the St. Louis 
State Hospital, but he refused admission.  He returned to 
live with his mother and his behavior continued to be 
inappropriate.  He was reportedly first seen at the Malcolm 
Bliss State Hospital in April 1985.  This April 1988 record 
indicates that it was the seventh Malcolm Bliss psychiatric 
hospitalization for the appellant.  The impression from this 
hospitalization was chronic schizophrenia and major 
depression, recurrent episode.

A December 1985 Social Security disability determination and 
transmittal noted that the veteran was disabled from work (in 
accordance with the laws and regulations governing Social 
Security determinations), and specifically noted that this 
disability commenced on 31 January 1985.  This determination 
relied upon medical records of the St. Louis State Hospital 
and the Malcolm Bliss Mental Health Center clinical 
documentation.  It also relied on the report of a private 
physician from March 1986, and information from other people 
who knew about the claimant's health.

All medical records from after this time up to more recent 
times confirm that the veteran is severely impaired from his 
now confirmed clinical diagnosis of chronic undifferentiated 
schizophrenia.

In September 2000, a private physician (Dr. HPG) wrote that 
he had been treating the veteran's schizophrenia since 1996.  
He wrote that the appellant "has shown signs of this 
diagnosis since he was an early teenager."

In April 2004, the veteran's mother and two sisters wrote lay 
statements in support of the appellant's appeal.  Each of 
these statements collectively reported personal observations 
of the appellant, of his childhood, preteen, and teenage 
years identifying perceived abnormalities in the appellant's 
development and social behavior.  Each wrote that at an early 
age, the appellant was slow to speak or develop, quiet and a 
loner, and had few friends.

In September 2004, the appellant and his mother testified at 
a personal hearing before the undersigned.  His mother 
reported that the appellant began having problems in seventh 
grade, in that he would not interact with people and stayed 
completely to himself.  She said after he quit school, he 
would just stay home listening to his headphones and 
sometimes watching TV.  She said her understanding of the 
appellant's discharge from the Army was that "he couldn't 
cope."  She said that he once departed from his assigned 
duties without permission and was discovered in a movie 
theater.  After the appellant was discharged, he obtained a 
small job selling papers through telemarketing.  This was for 
approximately one year "off and on," for a few hours a day.  
She reported that the appellant's boss had told him that he 
was doing well, and that during this time the appellant lived 
apart from his mother's household.  This was the time period 
that her husband (the appellant's father) died.  When asked 
whether the appellant had ever been hospitalized prior to 
age 18 for psychological problems, the veteran's mother 
replied "Maybe."  She felt that the veteran was unable to 
complete high school because "he had mental problems in 
school."  When asked whether he was hearing voices at any 
time during high school, the appellant replied that he had 
not.  He also reported that he had been referred to a 
psychologist when he was in service, but that he was not 
provided any medication.  He reported that the first time he 
went to a medical clinic for psychological problems was 
toward the end of 1984, at age 20.

After careful consideration of all of the evidence on file, 
the Board concludes that a clear preponderance of the 
evidence is against a finding that the appellant meets the 
criteria for a helpless child of the veteran for VA benefit 
purposes, because the appellant is not shown to have been 
permanently and totally disabled from self-support at the age 
of 18 years.  

The most persuasive objective clinical evidence on file from 
Missouri State hospitals in the 1980's consistently support 
the conclusion that the appellant's psychiatric history dated 
to 1983, when the appellant was aged 20, when he first 
experienced psychotic symptoms while attending Forest Park 
Community College and working part time.  These records 
document that at this time, the appellant began acting in a 
bizarre fashion calling the police and stating that people 
were trying to break into his apartment and harm him.  The 
veteran was first apparently seen by State mental health 
authorities in 1983, but he refused or otherwise declined 
treatment and was not admitted at that time.  He was first 
admitted for treatment to a Missouri State hospital in 1985 
at age 21-22.  

In this regard, it is noteworthy that the Social Security 
Administration, with access to and review of essentially the 
same recorded clinical history as is presently before the 
Board, found that the appellant met the lawful criteria for 
that Administration (which differs in its particulars from 
those of VA) that the appellant became permanently and 
totally disabled from self-support effective in January 1985, 
at a time when the appellant was aged 21 years.  Of course, 
the Social Security Administration findings are not binding 
on VA in any way, but Social Security clinical and 
administrative records are certainly relevant to the pending 
appeal, and VA is duty bound to consider this evidence in 
accordance with decisions of the US Court of Appeals for 
Veterans Claims.  See Murincsak v. Derwinski, 
2 Vet. App. 363, 371-2 (1992).

Although it has been strenuously argued that the appellant's 
accelerated discharge from the military after only four weeks 
or so of service at age 17 was attributable to psychiatric 
impairment, none of the available records from service 
support this allegation.  Indeed, the appellant's June 1980 
physical examination for enlistment reported that the 
appellant was psychiatrically normal.  The appellant himself, 
in completing the report of his own previous medical history, 
specifically replied in the negative to questions as to 
whether he had depression or excessive worry, loss of memory 
or amnesia, or nervous trouble of any sort.  The only 
clinical treatment records from the veteran's brief period of 
active duty were based upon his complaint of pain and 
weakness in the thoracic area of his back.  The veteran was 
noted upon X-ray studies at enlistment to have had a minimal 
scoliosis of the dorsal spine, but it was felt at enlistment 
to have been of no clinical significance and no additional 
abnormality was discovered at the time of the veteran's 
complaints.  

The veteran's DD Form 214 shows that he was separated 
pursuant to a Trainee Discharge Program for being "marginal 
or non-productive."  This basis for separation does not 
support a finding that the veteran was actually separated for 
psychiatric impairment of any kind.  Although the veteran 
testified at the hearing that he was seen by a psychologist 
during service, there is no evidence to support this in the 
service medical records, which do not appear to be 
incomplete.  The veteran's separation for being marginal or 
non-productive may have indeed been based partially on the 
veteran's immaturity and/or lack of social skills, or 
inability to function in a teamwork environment, or 
difficulty adapting to the well-known stress of basic 
military training.  However, there remains an absence of any 
evidence of psychiatric difficulty or abnormality in any of 
the available service records on file.  Had the appellant 
been found to be sufficiently psychiatrically impaired to 
warrant separation on that basis, it would have been 
necessary to convene a Medical Evaluation Board (MEB) of 
three service physicians to consider his case.  The appellant 
was not medically separated from service.  

Moreover, following service separation, the evidence shows 
that the veteran secured gainful employment as a telemarketer 
of newspapers, and the claims folder includes other 
references to jobs such as at a fast-food restaurant, and the 
veteran at this time enrolled in a local community college.  
The veteran's reported income for 1984 was over $6,000, at a 
time when the veteran was 20 and 21 years old.  Although 
these occupational endeavors were not significant in nature, 
and might not fairly be characterized as "substantial gainful 
employment," such employment was certainly not inconsistent 
with that which might reasonably be expected of a 17-year-old 
individual who had quit high school (but is reported to have 
successfully completed testing for a GED).

The Board notes that the appellant, his mother, 
representative, and other family members have consistently 
contended that the appellant's developmental behavior from 
childhood through his early years was sufficiently abnormal 
to have, as likely as not, constituted the actual onset of 
his later and now well-confirmed diagnosis of chronic 
undifferentiated schizophrenia.  In this regard, the 
veteran's treating physician from 1996 forward (Dr. HPG) 
wrote that the veteran had shown "signs" of schizophrenia 
since he was an early teenager.  

The Board does not find this line of reasoning to be 
particularly compelling or persuasive.  Many children and 
developing teenagers might be considered very quiet, or 
loners, or lacking in social enthusiasm, and having 
difficulty in scholastic achievement in schooling, and not 
having friendships with their peers, but all such children so 
affected are certainly not shown to be in the prodromal or 
incipient stages of psychiatric impairment.  Although the 
appellant was shown to have below average and failing grades 
in the fourth grade, he subsequently showed improvement and 
had average and above average grades in the sixth, seventh, 
and eighth grades.  Additionally, these records do not 
include any references to behavioral problems of any kind.  
In the ninth grade, the veteran's cumulative grade point 
was 3.556 and in the 10th grade, 3.167.  Again, these records 
do not contain any notations regarding behavioral 
abnormalities or misconduct.  Attempting to characterize the 
appellant's perhaps somewhat abnormal but by no means 
bizarre, peculiar or significantly outside the range of a 
normal basic behavioral pattern as a developing child and 
young adult, as the identifiable onset of undifferentiated 
schizophrenia appears in large part to be purely speculative.  

The only competent clinical statement supporting this 
argument was submitted by Dr. HPG who only stated that the 
appellant showed "signs" of schizophrenia since he was an 
early teenager.  "Signs" is certainly not tantamount to a 
confirmed diagnosis, and this physician, who only commenced 
treating the appellant in 1996 when he was aged 32-3, must 
largely be based on reports provided him by the appellant and 
his family members themselves.  Dr. HPG's statement that the 
appellant showed "signs" of schizophrenia since he was an 
early teenager does not support a finding that the appellant 
was permanently and totally incapable of self-support as an 
early teenager or at any time before he attained the age of 
18 years.

The representative has argued that this statement by Dr. HNG 
stands alone and unrebutted by other competent clinical 
evidence.  The Board finds that this is not the case in that 
the veteran received a medical evaluation finding him 
psychiatrically normal at the time of enlistment for service 
in June 1980, the objective clinical records on file place 
the onset of the appellant's schizophrenia to the earliest 
date of 1983, when the appellant was age 20, when he first 
experienced psychotic symptoms while attending [redacted]
Community College.  Again, the Social Security Administration 
with a review of the entire clinical record did not find the 
appellant to be disabled for Social Security purposes until 
January 1985, at a time that the appellant was 21 years of 
age.  

Finally, the Board would point out that even assuming, 
without presently conceding, that the appellant manifested 
the actual onset of prodromal symptoms of his schizophrenia 
at any time prior to his 18th birthday, the evidence on file 
nonetheless fails to support a finding that the degree of 
symptomatology at that time was sufficient to render him 
permanently and totally incapable of self-support through his 
own efforts by reason of mental defects prior to his 
18th birthday.  The VA Schedule for Rating Disabilities at 
38 U.S.C.A. § 4.125, et. seq., provides disability ratings 
from 0 to 100 percent, based upon varying degrees of 
objectively identifiable psychiatric impairment and 
symptomatology.  Many individuals may be in receipt of a 
psychiatric diagnosis, but the mere fact of diagnosis alone 
does not automatically render an individual so diagnosed to 
be permanently and totally incapable of self-support.  

A clear preponderance of the evidence on file does not 
demonstrate that the veteran was permanently and totally 
incapable of self-support, sufficient for a finding of 
"helpless child" status under the laws and regulations 
governing such VA determinations, until 1983 at the very 
earliest, but the appellant was already 20 years of age at 
this point.  


ORDER

Entitlement to recognition of the appellant as the helpless 
child of the veteran for VA benefit purposes is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


